UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT

                                   _________________

                                      No. 00-10262

                                   (Summary Calendar)
                                   _________________


            SEARCY M FERGUSON, JR,


                                         Plaintiff - Appellant,

            versus


            FEDERAL DEPOSIT INSURANCE CORPORATION,
            Etc; ET AL

                                         Defendants

            FEDERAL DEPOSIT INSURANCE CORPORATION,
            in its Corporate capacity as Liquidator of the Union Bank
            and Trust, as receiver for Union Bank and Trust; SMS
            FINANCIAL, L L C

                                         Defendants - Appellees.



                      Appeals from the United States District Court
                          For the Northern District of Texas
                             USDC No. 3:91-CV-2494-D

                                     February 5, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.
PER CURIAM:*

       Searcy Ferguson appeals the district court’s order that his Rule 60(b)(3) motion to vacate is

time-barred. Fed.R.Civ.Pro. 60(b)(3). We affirm. For the reasons stated by the district court,

Ferguson’s “Rule 60(b)” motion is construed as a Rule 60(b)(3) motion. Ferguson did not bring this

motion within the time limitation established by the Rule. See Fed.R.Civ.Pro. 60(b) (providing that

a Rule 60(b)(3) motion must be made “not more than one year after the judgment, order, or

proceeding was entered or taken.”). Accordingly, Ferguson’s motion to vacate is time-barred.

       AFFIRMED.




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                -2-